UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4640



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIE DUMAS, III,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  Joseph Robert Goodwin,
District Judge. (CR-04-58)


Submitted:   June 21, 2006                 Decided:   July 18, 2006


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc L. Resnick, Washington, D.C., for Appellant. Charles T.
Miller, Acting United States Attorney, Miller A. Bushong, III,
Assistant United States Attorney, Beckley, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                 Willie Dumas, III, appeals his conviction and 262-month

sentence for conspiracy to possess with intent to distribute fifty

grams      or    more    of    crack       cocaine,       in   violation     of   21     U.S.C.

§§ 841(a)(1), 846 (2000).                  Dumas pleaded guilty but reserved the

right to appeal the district court’s denial of his motion to

suppress evidence and statements.                      We affirm.

                 The factual findings underlying a motion to suppress are

reviewed for clear error, while the legal determinations are

reviewed de novo.             See Ornelas v. United States, 517 U.S. 690, 691

(1996); United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).

When a suppression motion has been denied, we review the evidence

in   the    light       most    favorable         to     the   government.        See    United

States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).

                 To   assert         a    Fourth       Amendment     challenge          to    the

Government’s use of evidence obtained during the search of the

plastic         shopping      bag,       Dumas    must     establish   that       he    had    “a

legitimate expectation of privacy” in the bag.                               See Rakas v.

Illinois, 439 U.S. 128, 148-49 (1978).                         “A subjective expectation

of privacy is legitimate if it is one that society is prepared to

recognize as reasonable.”                  Minnesota v. Olson, 495 U.S. 91, 95-96

(1990).         The defendant has the burden of showing that he has a

reasonable expectation of privacy in the area searched.                                       See

Rawlings v. Kentucky, 448 U.S. 98, 104 (1980).                         Our review of the


                                                 - 2 -
record leads us to conclude that the district court correctly

denied Dumas’ motion to suppress evidence and statements.

            We grant Dumas’ motion to file a pro se supplemental

brief.   We have considered the arguments presented in that brief

and find them to be without merit.           We therefore affirm Dumas’

conviction and sentence.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 3 -